NOTICE OF ALLOWABILITY

The following is a Notice of Allowability responsive to Applicant’s response/amendment filed 16 June 2022 and pursuant to agreement reached during the Interview conducted 27 June 2022. During the Interview, Applicant’s representative agreed to filing a terminal disclaimer to overcome the provisional rejection based on nonstatutory double patenting. As per the response/amendment filed 16 June 2022, claims 1-3, 10, 12-13 and 16 are amended. Claims 1-17 are pending and allowed. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment and Notice of Allowance

This action is in reply to the amendment filed under AFCP 2.0 on 06/16/2022.
In response to Applicant’s amendments to the claims, the 112(b) rejection is hereby removed.
The Applicant's amendments and arguments have been considered and are persuasive. The rejection under 35 U.S.C. 101 directed towards an abstract idea is withdrawn.
This application is in condition for allowance except for the presence of claims 18-20 directed to Invention II, which was non-elected without traverse. Accordingly, claims 18-20 are canceled by Examiner’s Amendment.
Pursuant to the Terminal Disclaimer filed 27 June 2022, all pending rejections are withdrawn and claims 1-17 are pending and allowed.

Examiner’s Amendment
Claims 1-17 shall remain as presented in the amendment filed on 6/16/2022.
Claims 18-20 are cancelled.

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance:

	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The most closely applicable art is Sohoni et al. (2006: Operational Airline Reserve Crew Planning, hereinafter referred to as Sohoni). Sohoni provides a method for optimizing reserve airline crew utilization and generate reserve airline crew work schedules. The method of Sohoni utilizes a probabilistic staffing model with binary reserve patterns for optimizing and generating a reserve demand for a specific time period. While Sohoni is similar to the instant application in many respects, Sohoni fails to teach or disclose forecasting, by a computer, an expected reserve demand level for each day in a first time period, wherein the forecasting utilizes a probability distribution reserve staffing model using a cumulative distribution function and based on a minimum number of reserve crew to cover the expected reserve demand level, a minimum probability that a reserve pattern will exceed the expected reserve demand level, a first risk variable representing a minimal acceptable risk of not covering the expected reserve demand level, a financial cost of the reserve pattern, and a cancellation cost of cancelling one or more flights in the first time period, generating, by the computer using the probability distribution reserve staffing model, a lower bound of a reserve airline staffing level for each day in the first time period based on the first risk variable representing a minimal acceptable risk; storing, by the computer, the reserve airline staffing level in a database; tuning, by the computer, the database to optimize database performance; designating, by the computer, the reserve airline staffing level as a key field in a plurality of related data tables to speed searching for the data; linking, by the computer, the plurality of related data tables based on the type of the reserve airline staffing level in the key fields; obtaining, by the computer, the reserve airline staffing level from the database; modifying, by the computer, the reserve airline staffing level for a first day in the first time period based on a second risk variable that includes updated risk information; modifying, by the computer, the second risk variable associated with the reserve airline staffing level for a second day in the first time period; modifying, by the computer, the reserve airline staffing level for the second day in the first time period based on the second risk variable that includes updated risk information; and allocating, by the computer, reserve staff based on the reserve airline staffing level, as required by claim 1.	

Lastly, with respect to the previous rejection under 35 U.S.C. 101, the instant claims satisfy step 2B of the Alice analysis and qualify as significantly more than an abstract idea. The combination of elements when considering the claimed invention as whole is directed to an improvement of the computer and the existing claimed systems. Specifically, the limitations directed to: storing, by the computer, the reserve airline staffing level in a database; tuning, by the computer, the database to optimize database performance; designating, by the computer, the reserve airline staffing level as a key field in a plurality of related data tables to speed searching for the data; linking, by the computer, the plurality of related data tables based on the type of the reserve airline staffing level in the key fields; obtaining, by the computer, the reserve airline staffing level from the database; optimizes database performance (as supported in ¶0051 of the Applicant’s Specification), which is a specific improvement to a computer or computer technology. 

Claims 2-17

Claims 2-17 all depend from allowable claim 1, respectively and recite further limiting features. Claims 2-17 are allowable for reasons consistent with those identified with respect to claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sohoni et al. (2006: Operation Airline Reserve Crew Planning): Inefficient utilization of reserves can cause excessive long-range crew staffing resulting in additional training and new hire expenses. In this paper, we propose a new optimization strategy to increase reserve crew utilization and build monthly reserve crew work schedules by addressing the issue of scheduling conflicts and daily operational reserve requirements.

Sohoni (2002: A Robust Optimization Approach to Reserve Crew Manpower Planning in Airlines): A dissertation that addresses optimization strategies for efficient utilization and minimal staffing of reserve crews with long range planning model that incorporates operational costs and utilization to estimate reserve staffing by building reserve utility functions.

Santos (US 2011/0202382): Systems, methods, and other embodiments associated with workforce planning. One example method includes receiving a project data associated with a project opportunity. The project data includes a probability data. The probability data describes the likelihood of a project opportunity being selected. The project data includes a workforce demand. The example method may also include establishing an objective function that is based, at least in part, on the project data, and a set of constraints. The objective function concerns a workforce allocation plan. The example method may also include minimizing a workforce cost by solving the objective function in light of the set of constraints. Solving the objective function includes optimizing a tradeoff between labor utilization and project demand fulfillment. The example method may also include providing the workforce allocation plan.

Cook et al. (US 2012/0109700): In one preferred implementation, a business rules engine optimizes staffing decisions by accepting as inputs top-down constraint as well as bottom-up constraint rules to dynamically determine short to medium term optimal staffing patterns. The business rules engine of this embodiment optionally utilizes a Holt-Winters algorithm which factors in both seasonal and annualized trend information. In certain embodiments, the business rules engine is able to more accurately estimate necessary minimum staffing based on business constraints at both the strategic and operations levels.

Robertson et al. (US 2011/0131075): The present invention provides a system and process for creating an effective work schedule for a security checkpoint. The process includes the step of analyzing passenger flow to determine the coverage needed to sustain required service levels, generally through simulating the checkpoint to determine required staffing levels. Another step to optimize workforce levels and schedules is to create workforce schedules that are based on optimized person-hours and key variables. The schedule staffs as needed to achieve the required staffing levels and may consider numerous other factors, including acceptable ranges for shift lengths; a maximum number of start times; and a percentage of part-time or seasonal employees.

Salam et al. (US 8,650,058): A system and method for manpower planning for operating vehicles such as, for example, airplanes, according to which, in several exemplary embodiments, the availability of adequate manpower to operate the vehicles over a period of time is ensured; in several exemplary embodiments, the operation of the vehicles over the period of time includes the flying of airplanes in accordance with an airline flight schedule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683